Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed January 14, 2021.
The effective filing date of this AIA  application is seen as November 25, 2015, the date of the earliest priority application (United States provisional patent application serial number 62/260,073 filed November 25, 2015) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The present application also claims priority to:
United States patent application serial number 16/426,596 filed May 30, 2019, now U.S. Patent No. 10,895,704;
United States patent application serial number 15/779,016 file May 24, 2018, now U.S. Patent No. 10,310,207; and
PCT international application number PCT/EP2016/078683 filed November 24, 2016.
The claims filed May 21, 2021 by preliminary amendment are entered, currently outstanding, and subject to examination.

The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 2, 5, 6, 8, & 10-13
N/A
Cancelled:
4 & 15
N/A
Withdrawn:
none
N/A
Added:
none
N/A

Claims 1-3 and 5-14 are currently pending.
Claims 4 and 15 have been cancelled.
No claims have been withdrawn.
Claims 1-3 and 5-14 are currently outstanding and subject to examination.
This is a notice of allowability and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claims Allowed
Claims 1-3 and 5-14 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the general divergence of fiber guides from collaterally located tray hinges
as set forth in the claimed combination of independent claim(s) 1 and 10.
No references were found that supported these features.
The cited references are seen as providing the closest related art. These generally arise from Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210208354 A1 of July 8, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to related telecommunications tray systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 26, 2022